PER CURIAM.
The appellant, Bobbie Edwards, takes this appeal from a final order of the State of Florida Commission on Human Relations, dismissing his petition for relief from an unlawful employment practice purportedly committed by the appellee, the City of DeLand. After a review of the record on appeal and the briefs filed by the parties, we conclude that the exercise by the Commission of its statutory authority is not clearly erroneous, and is supported by competent substantial evidence. Our duty, therefore, is to affirm. See Public Employees Relations Comm’n v. Dade Co. Police Benevolent Ass’n, 467 So.2d 987, 989 (Fla.1985).
AFFIRMED.
PALMER, ORFINGER, and MONACO, JJ., concur.